Title: John Quincy Adams to John Adams, 21 September 1790
From: Adams, John Quincy
To: Adams, John


Dear Sir.
Boston September 21st: 1790.
I have received within a few days three Letters with which you have favoured me, and shall pay to their contents all the attention which I can command. The scheme which you have traced out in the last of them is so extensive, that I am apprehensive it will require much time, as well as very constant enquiries, to obtain the information of the several kinds which you mention. I shall endeavour to inform myself upon those several subjects with uninterrupted assiduity; and according to your directions without making any “noise or parade about it.”
My circle of acquaintance at present is too much confined to enable me to obtain very rapidly any knowledge of this kind: excepting at Mr: Smiths’, I am treated with cold civility by all the gentlemen in Town to whom I have been heretofore known— I am not to expect much cordiality from any of the gentlemen at the bar in town—I did not expect it, and am therefore not disappointed at finding so little as I do.— I wish not for any notice out of the line of my profession; and that must be the consequence of my own exertions.— I will be persevering as well as patient.
There are not in the profession many gentlemen inhabiting this town, whose characters are remarkably formidable from their respectability— Mr: Sullivan does more business I suppose than any four others put together.— I shall carefully remember the cautions in one of your Letters, respecting him, whatever other qualities he may possess, he may safely be taken as a model for Industry and activity.— “I believe” said Parson Clarke to me the other day “that man has not a particle of Indolence in his Nature.”— He treats me civilly; and it is all I wish; I have derived even some instruction from his private conversation as well as from his arguments at the bar; and the other day, he gave me a caution, which made a singular impression upon my mind. I was sitting next to him within the bar at Concord. He took from his finger a ring, and pointed to me the motto engraved within the rim. It was “Weigh the Consequences.” Fas est et ab hoste doceri. perhaps the benefit of the admonition may not be lost, in its influence upon my conduct towards the man himself.— I have no desire to render myself personally obnoxious too him, and I trust I shall always disdain to court his favour.
Mr: Tudor is an ingenious, amiable indolent man, who will always make a respectable figure in Society, but who has not activity or application enough ever to arrive to the foremost rank of eminence in his profession: your personal acquaintance with him has made his character better known to you than it is to me; my opinion of him has been formed from the information of persons more conversant with him, and confirmed in some measure by my own observation.
Mr: Dawes, in addition to a similar indolence of disposition, labours under the disadvantage of ill health: he is supported by a very considerable weight of paternal influence, but his exertion has been blunted, by the expectation of a large patrimonial property:—he married too young. To avoid an early matrimonial connection, was one of the principles which I think I have heard you say was recommended to you by Mr Gridley. Happiness in Life, I am fully perswaded must be derived principally from domestic attachments; but a foundation must be laid before the superstructure can be erected. I hope I am in no danger from this quarter.
Mr: Gore is one of those men whom Cardinal Richelieu would have employed in public affairs. He is a very fortunate man. In his profession he has been remarkably successful; from a combination of circumstances, which a man of inferior abilities to those he possesses might perhaps have improved as well.— His family connections have likewise been extremely serviceable to him, and it is said that he has made an independent Fortune, by speculation in the public funds. I have heard it asserted that he is the richest lawyer in the Commonwealth.
Mr Amory has also been successfully engaged in speculating upon public securities, as well as Mr Wetmore, and Mr: Otis. This employment does not appear to be very intimately connected with the profession. But these gentlemen I am told have played at that hazardous game with monies deposited in their hands; and have been enabled by the temporary possession of property belonging to foreigners, to become masters of sums to an equal amount before they have been called upon for payment. Amory is very attentive to his business, and has recommended himself by the expedition with which he performs that which is entrusted to him. He is a student too; but I think confines his researches rather too much within the circle of mere professional information.
Otis appears to me to be advancing very rapidly to eminence. There is certainly no man in this town of the profession, who unites so many of those qualities which are calculated to attract the popular attention. He has been but four years at the bar: yet excepting Sullivan, I believe there is no one here who has a greater proportion of business. But his ambition has no limits; and I strongly suspect that the honours of a public station have such allurements to his mind, that he will catch with ardor at the first opportunity to become a public man— Such an opportunity will perhaps be presented to him before long, and if he should once get entangled in the political web, it may be presumed he will like most others find it inextricable— These are the persons who share among themselves the principal business which is done in this town. Mr: Lowell has a Son, who was just sworn into Court at the time of his appointment, and to whom he has conveniently left all his unfinished business. The young Gentleman has talents, activity and application; with a great degree of confidence in himself; a quality which is not amiable, but which perhaps is very serviceable to him, in helping him forward.— His peculiar advantages have given him, an unusual share of business, for a person so lately admitted: he is rather disposed to attribute the circumstance to his superior abilities; and expresses some contempt for persons less successful than himself because depending solely upon their own characters: the self-sufficient airs of such a youth as this, will make me doubly sensible to the want of employment which I must submit to. Disappointed emulation I have lately read, is perhaps the most cruel of all mortifications—but I shall be supported with the conviction that in the End I shall do well; and perhaps Vanity ought sometimes to meet with mortification.
With respect to the Rent of your House, from which I now write, I have made some enquiries, from the result of which I am not induced to expect I shall be able to increase it. The front Room, which I occupy is the only lower room in the house, except a small kitchen; and people here are so little used to living altogether in chambers, that they consider it as a great inconvenience. However, if you think it expedient, I can advertise it to be lett, as soon as I shall have the charge of it; and perhaps that circumstance might induce the present tenant to raise his price, as the house is much more convenient for him, than for any other man in this Town. I shall punctually obey whatever directions I may receive from you upon this Subject.
The farm at Braintree I know but little about: nor am I well aware of what measures would be best calculated to render it more profitable than it is. Pratt’s defect I take to be altogether incurable: it is want of skilful management. But a Tenant possess’d of that faculty in a high degree, unless he were very honest might be an alteration for the worse rather than the better. And I believe, that Estate, and indeed all Estates which consists in farms, will never be rendered very profitable, without the Eye, and the Hand of the Master.
With my Love to all the family at Richmond-Hill and the friends in the City I remain, dear Sir your affectionate Son.
J. Q. Adams.
